DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to a reactor for ammonium oxidation.
Group II, claim(s) 18-29, drawn to a method of environmental remediation.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical features of Group I, a reactor for ammonium oxidation, are not present in Group II; and the special technical features of Group II, methods of environmental remediation, are not present in Group I.
Groups I and II share the technical features of a reactor comprising a medium including an ammonium component and a Feammox bacterium and/or enzyme(s) thereof, wherein an anode is in contact with the medium; oxidizing ammonium in the medium coupled with electron transfer to an anode in contact with the medium. However, these shared technical features do not represent a contribution over the prior art.
US 2015/0321933 A1 to Jaffe et al teach a reactor (Fig. 29; Para. [0053], The system may include a reactor and any composition herein.) comprising a medium including an ammonium component and a Feammox bacterium and/or enzyme(s) thereof (Para. [0069], a reactor and a composition comprising a Feammox bacterium and at least one of soil, wastewater or a carrier, wherein the Feammox bacterium is capable of oxidizing ammonium; Para. [0068], The composition may comprise the wastewater and the wastewater comprises an ammonium containing contaminant.), wherein an anode is in contact with the medium (Fig. 29; Para. [0053], In the bio electrochemical system, electrons may be harvested biologically, and then transferred to the anode that functions as the terminal electron acceptor for the microorganisms in the system, and H.sub.2 is produced at the anode.; Para. [0203], This process harvests electrons biologically, which are then transferred to the anode that functions as the terminal electron acceptor for the microorganisms in the system); oxidizing ammonium in the medium coupled with electron transfer to an anode in contact with the medium (Para. [0053], FIG. 11 illustrates a scheme of a membrane reactor for NH.sub.4.sup.+ oxidation via Feammox.  … In the bio electrochemical system, electrons may be harvested biologically, and then transferred to the anode that functions as the terminal electron acceptor for the microorganisms in the system; Fig. 29; Paras. [0203];[0205]).
The inventions listed in Groups I and II therefore lack unity under Rule 13 because they do not share a same or corresponding special technical feature.
During a telephone conversation with J. Clinton Wimbish on 11/29/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 10-14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaffe et al (US 2015/0321933).
Regarding Claim 1, Jaffe et al discloses a reactor for ammonium oxidation (Paras. [0011]; [0053]; [0069] Fig. 29 In an aspect, the invention relates to a system. The system includes a reactor and a composition that includes a Feammox bacterium and at least one of soil, wastewater or a carrier. The Feammox bacterium is capable of oxidizing ammonium coupled with reduction of Fe(III) to Fe(II).) comprising: a medium including an ammonium component (Para. [0069] system includes a composition comprising at least one of soil, wastewater or a carrier; Para. [0068] The composition may comprise the wastewater and the wastewater comprises an ammonium containing contaminant) and a Feammox bacterium and/or enzyme(s) thereof capable of oxidizing ammonium coupled with electron transfer to an anode in contact with the medium (Para. [0069] Fig. 29 system includes a composition comprising a Feammox bacterium ...The Feammox bacterium is capable of oxidizing ammonium coupled with reduction of Fe(III) to Fe(II); Para. [0053] "The reactor may be an electrogenic microbial reactor ... The electrogenic microbial reactor may be any bioelectrochemical system that extracts energy from a substrate ... In the bioelectrochemical system, electrons may be harvested biologically, and then transferred to the anode that functions as the terminal electron acceptor for the microorganisms in the system, and H2 is produced at the anode ... a non-limiting example of the electrogenic microbial reactor is illustrated in FIG. 29" ... as shown in the reaction depicted in Fig. 29, ammonium ion is oxidized to generate hydrogen at the anode).
Regarding Claim 4, Jaffe et al discloses the reactor of claim 1, wherein the anode comprises metal, alloy or electrically conductive carbon material (Para. [0053] FIG. 29, the reactor includes a tank, a graphite anode connected via titanium wire to the positive terminal of the power supply, a stainless steel cathode connected via stainless steel wire to the negative terminal of the power supply).
Regarding Claim 5, Jaffe et al discloses the reactor of claim 4, wherein the electrically conductive carbon material comprises graphite (Para. [0053] FIG. 29, the reactor includes a tank, a graphite anode connected via titanium wire to the positive terminal of the power supply, a stainless steel cathode connected via stainless steel wire to the negative terminal of the power supply).
Regarding Claim 7, Jaffe et al discloses the reactor of claim 1 further comprising a cathode (Para. [0053] FIG. 29, the reactor includes a tank, a graphite anode connected via titanium wire to the positive terminal of the power supply, a stainless steel cathode connected via stainless steel wire to the negative terminal of the power supply).
Regarding Claim 10, Jaffe et al discloses the reactor of claim 1 further comprising a power source for application of a potential to the anode (Para. [0053] FIG. 29, the reactor includes a tank, a graphite anode connected via titanium wire to the positive terminal of the power supply, a stainless steel cathode connected via stainless steel wire to the negative terminal of the power supply, i.e. the anode receives potential from the power supply).
Regarding Claim 11, Jaffe et al discloses the reactor of claim 1, wherein the medium is aqueous-based (Paras. [0011]; [0053]; [0069] Fig. 29 In an aspect, the invention relates to a system. The system includes a reactor and a composition that includes a Feammox bacterium and at least one of soil, wastewater or a carrier ... The composition may comprise the wastewater and the wastewater).
Regarding Claim 12, Jaffe et al discloses the reactor of claim 1, wherein the medium is wastewater (Para. [0069] system includes a composition comprising at least one of soil, wastewater or a carrier; Para. [0068] The composition may comprise the wastewater and the wastewater comprises an ammonium containing contaminant).
Regarding Claim 13, Jaffe et al discloses the reactor of claim 1, wherein the medium is soil (Para. [0069] system includes a composition comprising at least one of soil, wastewater or a carrier; Para. [0044] The phrase “at least one” followed by a list of two or more items, such as “A, B, or C,” means any individual one of A, B or C as well as any combination thereof).
Regarding Claim 14, Jaffe et al discloses the reactor of claim 1, wherein the medium further comprises one or more contaminants selected from the group consisting of fluorochemicals, chlorinated volatile organic compounds, perchloroethylene (PCE), trichloroethylene (TCE), trichloroethane, dichloroethane, vinyl chloride, polychlorinated biphenyls, fuel constituents, benzene, ethylbenzene, toluene, xylene, phenanthrene, methyl tert butyl ether, tertiary butyl alcohol, polyaromatic hydrocarbons, ethylene dibromide, and inorganic species (Para. [0069] The composition may comprise the wastewater and the wastewater comprises an ammonium containing contaminant ...The composition may comprise at least one more contaminant ... The at least one more contaminant may be one or more inorganic contaminants).
Regarding Claim 16, Jaffe et al discloses the reactor as in claim 1, wherein the Feammox bacterium is an Actinobacterium or variant thereof (Para. [0068] The Feammox bacterium may be the bacterial strain designated as the Acidimicrobiaceae Feammox bacterium A6 ... Acidimicrobiaceae is an Actinobacterium). 
Regarding Claim 17, Jaffe et al discloses the reactor as in any one of claim 16, wherein the Feammox bacterium is an Acidimicrobiaceae bacterium or variant thereof (Para. [0068] The Feammox bacterium may be the bacterial strain designated as the Acidimicrobiaceae Feammox bacterium A6 ... Acidimicrobiaceae is an Actinobacterium). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Jaffe et al (US 2015/0321933).
Regarding Claim 2, Jaffe et al discloses the reactor of claim 1, but fails to explicitly disclose wherein the medium does not comprise Fe(II). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaffe et al to include wherein the medium does not comprise Fe(II) since omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. The motivation for doing so would have been to provide reactor for removing a nitrogen contaminant from wastewater using an improved system that does not require aeration or heating of the wastewater in temperate climate (Paras. [0009]; [0012]).
Regarding Claim 9, Jaffe et al discloses the reactor of claim 1, but fails to explicitly disclose wherein the medium further comprises an electron shuttling compound in the primary embodiment. However in a secondary embodiment, Jaffe et al teaches wherein the medium further comprises an electron shuttling compound (Para. [0052] In an embodiment, the composition may include a carrier ... The carrier may include media for culturing the Feammox bacterium. The media may be inorganic NH4+-ferric iron media. The inorganic NH4+-ferric iron media may be solid media or liquid media ...The liquid media may further include ... AQDS; Para. [0204] An electron shuttling compound, AQDS (Anthraquinone-2,6-disulfonate) had to be added to the solution ... When an electron shuttling compound like AQDS is added, the electron will be transferred from NH4+ to AQDS in solution and then to the anode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the primary embodiment of Princeton to include wherein the medium further comprises an electron shuttling compound as taught by the secondary embodiment of Jaffe et al. The motivation for doing so would have been to provide reactor for removing a nitrogen contaminant from wastewater using an improved system that does not require aeration or heating of the wastewater in temperate climate (Paras. [0009]; [0012]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Jaffe et al (US 2015/0321933) in view of Ruiz-Urigüen et al. (hereinafter Ruiz-Urigüen).
Regarding Claim 3, Jaffe et al discloses the reactor of claim 1, fails to explicitly disclose wherein the Feammox bacterium colonizes the anode. However, Ruiz-Urigüen is in the field of Feammox microorganisms for anaerobic ammonium oxidation for use in wastewater treatment (Abstract; Pg. 2 Lns. 34-37), and teaches wherein the Feammox bacterium colonizes the anode (Pg. 2 Lns. 31-33 The novel Acidimicrobiaceae bacterium A6 is an iron-reducing bacterium that can colonize the surface of anodes; Pg. 5 Lns. 104-106 The average count of A6 on the electrode’s biofilm was orders of magnitude higher than the average count of the bacterium in the soil). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaffe et al to include wherein the Feammox bacterium colonizes the anode as taught by Ruiz-Urigüen. The motivation would have been to provide electrodes for treating ammonium containing wastewater more efficiently while generating electricity simultaneously (Ruiz-Urigüen, Pg. 2 Lns. 34-37; Pg. 4 Lns. 75-81).
Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Jaffe et al (US 2015/0321933) in view of University Guangdong Technology et al. (hereinafter Guangdong).
Regarding Claim 6, Jaffe et al discloses the reactor of claim 1, but fails to explicitly disclose wherein the electrically conductive carbon material is provided in granular form. However, Guangdong is in the field of electrochemical devices for treating wastewater (Guangdong, Abstract), and teaches wherein the electrically conductive carbon material is provided in granular form (Guangdong, Paras. [0004]-[0007] electrochemical device for treating waste water ... the device includes a diaphragm separating the anode chamber and the cathode chamber; Para. [0013] Preferably, the anode is conductive carbon particles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaffe et al to include wherein the electrically conductive carbon material is provided in granular form as taught by Guangdong. The motivation would have been to provide a bioelectrochemical wastewater treatment system with improved efficiency for removal of organic pollutants and ammonium containing nitrogen (Guangdong, Paras. [0003]; [0004]). 
Regarding Claim 8, Jaffe et al discloses the reactor of claim 7, but fails to explicitly disclose wherein the cathode is spaced apart from the anode by a separator. However, Guangdong is in the field of electrochemical devices for treating wastewater (Guangdong, Abstract), and teaches wherein the cathode is spaced apart from the anode by a separator (Paras. [0004]-[0007] electrochemical device for treating waste water ... the device includes a diaphragm separating the anode chamber and the cathode chamber; Para. [0037] the device includes a separator inside the reaction chamber; the separator divides the reaction chamber into an anode chamber and a cathode chamber). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaffe et al to include wherein the cathode is spaced apart from the anode by a separator as taught by Guangdong. The motivation would have been to provide a bioelectrochemical wastewater treatment system with improved efficiency for removal of organic pollutants and ammonium containing nitrogen (Guangdong, Paras. [0003]; [0004]).
Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Jaffe et al (US 2015/0321933) in view of Kochunarayanan.
Regarding Claim 15, Jaffe et al discloses the reactor of claim 14, but fails to explicitly disclose wherein the fluorochemicals comprise perfluoroalkyl compounds, polyfluoroalkyl compounds, fluorinated carboxylic acids, fluorinated alcohols, fluorinated sulfonates or mixtures thereof. Princeton teaches halochemical degradation in a separate embodiment (Princeton, Para. [0168], FIGS. 18A-18D illustrate an effect of biodegradation of trichloroethylene (TCE) (FIG. 18A), tetrachloroethylene (PCE) (FIG. 18B), benzene (FIG. 18C) and phenanthrene (FIG. 18D) by Feammox.; Figs. 18A and 18B depict the dehalogenation of trichloroethylene and tetrachloroethylene; Para. [0169], It was observed that 36% of TCE, 28% of PCE, 20% of benzene and 8.8% of phenanthrene was degraded over an incubation period of approximately one month.). However, Kochunarayanan is in the field of biodegradation of perfluorinated compounds (Kochunarayanan, Abstract), and teaches wherein the fluorochemicals comprise perfluoroalkyl compounds (Kochunarayanan, Pg. 24 Last Para. Task 2 Biodegradation of PFOA/PFOS using mixed culture Resting Cells; Pg. 35 Last Para. through Pg. 36 Para. 1 The fluoride release data suggests the possible biodegradation of PFOA and PFOS using mixed culture .. PFOA may be biodegradable by the PFOA degrading mixed culture consortia that was enriched from soil … there is a microbial activity occurring in the samples that produce fluoride ion from PFOS; Pg. 1 Para. 1 perfluorooctanoate is PFOA, and PFOS is Perfluorooctane sulfonate, i.e. perfluoroalkyl compounds). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaffe et al to include wherein the fluorochemicals comprise perfluoroalkyl compounds as taught by Kochunarayanan. The motivation would have been to provide a composition for degrading toxic persistent organic pollutants under environmentally relevant conditions thereby reducing global contamination (Kochunarayanan, Pg. 1 Last Para.; Pg. 2 Para. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678